                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                           :   Case No. 2:11-cv-1016
PROTOCOL LITIGATION

       - vs -                                       Chief Judge Edmund A. Sargus, Jr.
                                                :   Magistrate Judge Michael R. Merz

This document relates to:
      Plaintiff Warren Henness                  :


                  ORDER REGARDING VIDEO TESTIMONY


       This case is before the Court on Plaintiff Warren Henness’s Motion to Take the Deposition

of Steven Hale (ECF No. 2041). The Motion was filed in reaction to Defendants’ Motion in limine

Regarding Video Testimony of Witnesses (ECF No. 2024).

       During the telephone status conference of November 27, 2018, it was confirmed that the

only witness thus far designated to be presented by video is Plaintiff’s witness Hale. By email of

today’s date, Defendants have withdrawn their objection to presentation of Hale’s testimony by

video. Accordingly, the two motions referenced above are DENIED AS MOOT. Defendants

reserve their right to object by renewed motion to any other witness designated by Plaintiff to

testify by video. The deadline for any designation of a witness to appear remotely (by video or

telephone) is December 1, 2018.



November 28, 2018.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                                                1
